Matter of Michael Angelo D. (AbbyAnn D.) (2017 NY Slip Op 00926)





Matter of Michael Angelo D. (AbbyAnn D.)


2017 NY Slip Op 00926


Decided on February 7, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 7, 2017

Tom, J.P., Renwick, Saxe, Feinman, Gesmer, JJ.


3006

[*1]In re Michael Angelo D., also known as Michael B., A Dependent Child Under Eighteen Years of Age, etc., AbbyAnn D., also known as Abby Ann D., Respondent-Appellant, Sheltering Arms Children and Family Services, Inc., Petitioner-Respondent.


Dora M. Lassinger, East Rockaway, for appellant.
Michael F. Linardi, New York, for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Amy Hausknecht of counsel), attorney for the child.

Order, Family Court, New York County (Clark V. Richardson, J.), entered on or about November 19, 2015, which, upon a finding of abandonment, terminated respondent mother's parental rights to the subject child, and transferred custody and guardianship of the child to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
The finding of abandonment was supported by clear and convincing evidence. The record demonstrates that respondent failed to communicate or visit with the child or the agency during the six months immediately preceding the filing of the petition (see Matter of Amin Enrique M., 52 AD3d 316 [1st Dept 2008], lv dismissed 12 NY3d 792 [2009]).
The court providently exercised its discretion in denying respondent's request for a full dispositional hearing following its finding of abandonment, as such a hearing is not statutorily required (see Matter of Keyevon Justice P. [Lativia Denice P.], 90 AD3d 477 [1st Dept 2011]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 7, 2017
CLERK